internal_revenue_service number release date index number 860g ------------------ ------------------------ ---------------------------------- ---------------------------------------------- --------------------- -------------------------------- -------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc fip b03 plr-133446-15 date date legend taxpayer state ---------------------------------- ----------------------- -------------------- property ----------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- --------------------------- original borrower lender original borrower principal borrower borrower principal ------------------------------------- -------------------------------------- -------------------------------------------------- ----------------------------------------------- ---------------------------------------------------- servicer ------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- town state_agency --------------------------------- ---------------------------------------- plr-133446-15 engineers startup_day date date date date date date date date date date date date date date year year year year a ---------------------------------- --------------------------------------------------- -------------------------- ------------------------- ------------------ -------------------------- -------------------------- ------------------------------ -------------------------- ------------------ ------------------ ------------------ --------------------------- ------------------------ ------------------- ------------------------ ---------------------- ------ ------ ------ ------ -------------- plr-133446-15 b c d e f dear ------------- ------------------ ------------ -- --------------- --------- this ruling responds to a letter dated date requesting a ruling that the completion of the replacement plant as described below will not cause the property to cease to be treated as foreclosure_property for purposes of sec_860g of the internal_revenue_code facts taxpayer represents that it is a_trust that has made an election to be treated as a real_estate_mortgage_investment_conduit remic under the provisions of sec_860 et seq of the code taxpayer’s method_of_accounting is an accrual_method taxpayer uses the calendar_year as its taxable_year original borrower executed and delivered to lender a promissory note dated date note which evidenced a loan mortgage loan made by lender to original borrower to secure the repayment of the note original borrower among other things executed a mortgage assignment of leases and rents and security_agreement also dated date security instrument granting a lien on the property original borrower was liable for the payment and performance of all original borrower’s obligations under the note the security instrument a loan agreement the loan agreement and all other documents evidencing securing guaranteeing or otherwise pertaining to the mortgage loan mortgage loan documents taxpayer represents that taxpayer holds numerous qualified mortgages and related loan documents including the mortgage loan and the mortgage loan documents taxpayer represents that all of the qualified mortgages were either i assigned by original lender to taxpayer on startup_day in exchange for regular or residual interests in taxpayer or ii purchased by taxpayer within the three-month period beginning on startup_day pursuant to a fixed-price contract in effect on startup_day plr-133446-15 taxpayer represents that as of the date the mortgage loan was assigned to taxpayer original borrower was current on its obligations under the terms of the mortgage loan in addition taxpayer represents that there was no evidence suggesting that original borrower would not remain current on the mortgage loan until maturity and no interest in property acquired as a result of the foreclosure defined below was granted to taxpayer at a time when taxpayer knew or had reason to know that original borrower would not remain current on its obligation under the terms of the mortgage loan pursuant to an assumption and release agreement effective date by and among original borrower principal borrower borrower principal and taxpayer the taxpayer consented to the transfer of the property to the borrower and the assumption by the borrower and borrower principal of the obligations of original borrower and original borrower principal under the mortgage loan documents as a result of a determination that a default on the loan was imminent in accordance with the pooling and servicing agreement the loan was transferred to servicer for special servicing on date imminent default date at the time of this transfer the operator of property was facing significant economic pressures due to numerous tenants having filed for chapter bankruptcy protection and the expenditures as described below for the necessary improvements to property’s wastewater treatment plant that were required to maintain compliance with state and local requirements servicer on behalf of taxpayer issued a notice of default acceleration and demand for payment on date taxpayer acquired title to property on date through a foreclosure proceeding in accordance with state law the foreclosure in addition to the real_property making up property taxpayer acquired through the foreclosure all ancillary personal_property relating to property taxpayer represents that each of these ancillary items is personal_property that is related to and used in the operation of business conducted on the real_property making up property or the use of the personal_property is otherwise an ordinary and necessary corollary of the use of the real_property upon the foreclosure taxpayer represents that property qualified as foreclosure_property within the meaning of sec_860g of the code sixty days before the close of the initial grace period under sec_856 taxpayer filed a request for an automatic_extension of the grace period in accordance with sec_856 and sec_1_856-6 of the income_tax regulations the regulations for one additional period of three years ending date property includes a retail shopping mall the mall built in year consisting of inline stores anchor stores outparcel stores parking areas access roads utility equipment and facilities other infrastructure as well as signs and sign structures plr-133446-15 property is located in town which does not have a public sewer system accordingly it was necessary for the original developer of property to construct on property a wastewater treatment plant existing plant to serve property the design capacity of the existing plant was f gallons per day furthermore it has been necessary for all subsequent owners of property including taxpayer to maintain the existing plant in compliance with all federal state and municipal environmental rules and regulations private wastewater treatment plants that operate in state such as the existing plant require a groundwater discharge permit from state_agency the existing plant treats the wastewater generated by tenants and other occupants of property who have no other means of disposing of their wastewater furthermore two existing tenants have provisions in their respective leases which were executed prior to the foreclosure that permit expansion rights that would require additional wastewater treatment capacity that the existing plant cannot accommodate the existing plant contains two main features the collection treatment system and initial treatment equipment which is located next to the mall and the leaching areas which are located at a distance of approximately a from the mall on land that is also part of property a gravity system allows the wastewater to flow from the collection treatment system to the leaching fields which include sand filter beds in year the then-owner of property obtained a modification of the groundwater discharge permit then in effect to increase the capacity of the existing plant in year the owner of the property at that time submitted a groundwater discharge permit renewal application to state_agency which was not granted until date the renewal permit the renewal permit included an expiration date of date which was extended by state law to date following the acquisition of property by borrower engineers advised borrower that the existing plant had many components that needed to be replaced or repaired to keep the existing plant operational and to meet the requirements of the renewal permit engineers also advised that the existing capacity would need to be increased to allow for leasing to new tenants with larger wastewater disposal needs in particular restaurants and fast food providers on date engineers submitted a letter outlining a four-year plan to either replace or repair the existing tanks at the existing plant as well as to increase the capacity of the sand filter beds the sand beds in the existing leaching areas for the existing plant the letter also detailed the current condition of the existing plant’s equipment all of the tanks at the existing plant were described as being in poor or very poor condition except one tank that had been refurbished in year and was described as average plr-133446-15 on date a request for a groundwater discharge permit modification was submitted by the borrower to state_agency seeking to add grease pretreatment tanks to the existing plant and to increase the capacity of the existing plant on date engineers submitted a second letter which revised the schedule contained in their date letter changing to a five-year plan to either reconstruct or repair the existing structures replace existing structures with new structures and or a combination of both after reviewing engineer’s second letter borrower began work on a project to improve the existing plant the improvement project taxpayer also represents that based on proposals submitted by the borrower’s professional advisors and not including architect's fees administrative costs of the developer or builder lawyers' fees and expenses_incurred in connection with obtaining zoning approval or building permits the improvement project had a maximum estimated total direct_cost of b this amount represented the direct costs of the improvement project and includes the cost of labor and materials which were directly connected with the improvement project taxpayer represents that not including architect's fees administrative costs of the developer or builder lawyers' fees and expenses_incurred in connection with obtaining zoning approval or building permits the total direct_cost of labor and materials incurred with respect to the improvement project as of the imminent default date were not less than c this amount consisted of the following installation of an electrical conduit to provide a future power source as part of the renovation of the sand beds installation of two pretreatment grease tanks at the existing wastewater treatment plant and demolition and removal of existing equipment and an existing structure taxpayer represents that the estimated total direct_cost of the improvement project was reasonable done in good_faith and was based on all of the data reasonably available to taxpayer when taxpayer undertook completion of the improvement project after the imminent default date state_agency conducted an on-site inspection on date of the existing plant shortly thereafter state_agency issued a notice of noncompliance with groundwater discharge permit the notice the notice included the following findings p ermittee has failed to properly maintain all facilities and equipment s ignificant corrosion of key process tanks p rocess piping and valves need to be maintained s ignificant refurbishment or replacement may be necessary the notice also included the following action items required comply with the renewal permit and state agency’s groundwater discharge regulations plr-133446-15 within three months of the date of the notice permittee borrower as predecessor-in-interest is to contract with a professional engineer licensed by state to prepare an engineering report within nine months of date of the notice permittee borrower as predecessor-in-interest is to submit an engineering report prepared by a professional engineer licensed by state that outlines in sufficient detail what modifications if any to the existing wastewater treatment plant or other changes are required to insure that the existing plant can remain in compliance with the renewal permit and other applicable_requirements if state agency’s approval is required for any modifications to the existing plant or other changes identified in such engineering report permittee borrower as predecessor-in-interest must submit an application therefor no later than nine months from the date of the notice engineers a firm of professional engineers that are licensed by state then undertook a review of the findings and required actions set forth in the notice engineers concluded that it would not be possible to repair or rehabilitate the collection and treatment portion of the existing plant at its current location taxpayer and its advisors concluded that the only option available that would meet the current standards of state_agency would involve the construction of a new structure to be located at a wastewater treatment facility that would replace the existing plant the replacement plant the recommended site for the replacement plant is d acres of land located at a distance of approximately a from the existing plant and adjacent to the existing leaching areas the site is part of property and is accessible to and from mall by existing easements that benefit the owner of property on date state_agency issued a groundwater discharge permit the replacement discharge permit which supersedes the renewal permit the replacement discharge permit applies only to the replacement wastewater treatment plant the estimated cost of the replacement wastewater treatment plant is e the construction and operation of the replacement wastewater treatment plant has also been approved by town the replacement discharge permit expired on date in cases where a notice of noncompliance has been issued state_agency typically allows a facility to continue to operate pursuant to an expired permit provided a new permit has been issued construction is underway and a completion date is known although state_agency issued the replacement discharge permit construction of the replacement wastewater treatment plant is not currently proceeding if the existing plant fails or if state_agency does not permit the existing plant to continue to operate then the only immediate solution for mall to stay open is to have the untreated wastewater hauled by tanker trailers on a daily basis to another wastewater plr-133446-15 treatment plant for treatment and disposal this arrangement however would be expensive and only temporary because state_agency limits the length of time that the wastewater can be transported by trucks to an off-site location law and analysis the remic provisions were added to the code by the tax_reform_act_of_1986 among the conditions an entity must satisfy to be treated as a remic is the requirement under sec_860d that as of the close of the third month beginning after the startup_day and at all times thereafter substantially_all of the entity's assets be qualified mortgages and permitted_investments sec_860g lists permitted_investments which include foreclosure_property under sec_860g foreclosure_property is defined as property that is acquired in connection with the default of a qualified_mortgage and that would be foreclosure_property under sec_856 if acquired by a real_estate_investment_trust reit sec_856 generally defines foreclosure_property as any real_property and any personal_property incident to such real_property acquired by a reit as a result of having bid in such property at foreclosure or having otherwise reduced such property to ownership or possession by agreement or process of law after there was a default or default was imminent on the mortgage loan secured_by the property under sec_856 property is treated as foreclosure_property only if a reit makes an election to treat it as such prior to the due_date for the reit's tax_return for the taxable_year in which it acquires such property sec_856 provides that except as provided in sec_856 property ceases to be foreclosure_property as of the close of the third taxable_year following the taxable_year in which the reit acquired such property sec_856 provides that if the reit establishes to the satisfaction of the secretary that an extension of the grace period is necessary for the orderly liquidation of the trust's interests in such property the secretary may grant one extension of the grace period for such property under sec_856 property will cease to qualify as foreclosure_property on the first day occurring on or after the day on which the reit acquired the property on which any construction takes place on such property other than completion of a building or completion of any other improvement where more than percent of the construction of such building or other improvement was completed before default became imminent among other activities plr-133446-15 sec_1_856-6 of the regulations provides in part that under sec_856 all real_property and any incidental personal_property for which a particular election has been made ceases to be foreclosure_property on the first day occurring on or after the day on which the reit acquired the property on which any construction takes place on the property other than completion of a building or completion of any other improvement where more than percent of the construction of the building or other improvement was completed before default became imminent under sec_1_856-6 the determination of whether the construction of a building or other improvement was more than percent complete when default became imminent is made by comparing the total direct costs of construction incurred with respect to the building or other improvement as of the date default became imminent with the estimated total direct costs of construction as of such date if the building or other improvement qualifies as more than percent complete under this method the building or other improvement shall be considered to be more than percent complete for these purposes direct costs of construction include the cost of labor and materials which are directly connected with the construction of the building or improvement however architect's fees administrative costs of the developer or builder lawyers' fees and expenses_incurred in connection with obtaining zoning approval or building permits are not considered to be direct costs of construction in addition generally the reit’s estimate of the total direct costs of completing construction as of the date the default became imminent will be accepted provided that the estimate is reasonable done in good_faith and is based on all of the data reasonably available to the reit when the reit undertakes completion of construction of the building or other improvement sec_1_856-6 provides that generally the terms building and improvement in sec_856 mean the building or improvement including any integral part thereof as planned by the mortgagor or lessee or other person in possession of the property if appropriate as of the date default became imminent in addition sec_1_856-6 permits a reit to make subsequent modifications which increase the direct_cost of construction of the building or improvement if such modifications i are required by a federal state or local agency or ii are alterations that are either required by a prospective lessee or purchaser as a condition of leasing or buying the property or are necessary for the property to be used for the purpose planned at the time default became imminent taxpayer represents that the property was acquired by taxpayer in connection with the default of a qualified_mortgage held by taxpayer and thus qualifies as foreclosure_property within the meaning of sec_860g and sec_856 taxpayer represents that as of the date default became imminent the total estimated allowable direct costs of the improvement project was b and that the total amount spent on the allowable direct costs of the improvement project was c thus plr-133446-15 based on a comparison between the estimated allowable direct costs and the amount spent on allowable direct costs more than percent of the improvement project was completed before the imminent default date taxpayer represents that any additional direct costs incurred by taxpayer as well as the need to locate the mall’s wastewater treatment plant at the site of the replacement plant are modifications to the improvement project taken in response to the notice which was issued by a state government agency subsequent modifications that increase the direct_cost of construction of the building or improvement are permitted under sec_1_856-6 because state_agency is a state government agency accordingly the improvement project as described is an improvement to the property that was more than percent complete before the imminent default date thus completion of the replacement plant will not cause the property to cease to be treated as foreclosure_property for purposes of sec_860g conclusion based on the facts submitted and representations made by taxpayer we rule that the transactions described above will not cause the property to cease to be treated as foreclosure_property for purposes of sec_860g this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether taxpayer otherwise qualifies as a remic under subchapter_m of the code or whether the property otherwise qualifies as foreclosure_property for purposes of sec_860g or sec_856 without regard to paragraph thereof this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely __________________________ julanne allen assistant to the branch chief branch office of associate chief_counsel financial institutions products
